Citation Nr: 1302072	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral flatfeet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran contends that he has bilateral flatfeet related to his period of service.  The Veteran has been diagnosed as having pes valgo planus (flatfeet). 

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003). 

The Board notes that the Veteran's July 1974 entrance examination showed normal clinical findings in regards to his feet; therefore, the Board notes that the presumption of soundness applies.

The Veteran submitted a notice of disagreement in April 2009 in which he stated that at the time of his enlistment, he informed the enlisting physician that he had trouble with his feet.  In his formal appeal, VA Form 9, submitted in August 2009 he stated that he had bilateral flatfeet prior to enlistment and the rigors of boot camp training and exercises aggravated his condition so that he could not continue in the service.  He also stated that records supported the fact that he had bilateral flatfeet since birth.

Dr. R.G.S., M.D., submitted a statement on a prescription note in September 2009 that stated the Veteran's flatfeet was aggravated while in the Army.

The Board notes, as argued by the representative in a December 2012 brief, that the Veteran has not been afforded a VA examination related to his claimed flatfeet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges Dr. R.G.S.'s statement that the Veteran's flatfeet were aggravated while in service; however, the opinion is not adequate for adjudication purposes as it is conclusory and does not offer a rationale for the statement. 

In this case, the evidence shows that the Veteran has been diagnosed with bilateral flatfeet, and the Veteran should be afforded an examination in order to determine the nature and etiology of any flatfeet disability present during the period of this claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for flatfeet, to specifically include VA treatment records.  In addition, a copy of any pertinent records in Virtual VA that have not been associated with the claims folder should be associated with the claims folder.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any flatfeet disability present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should review the record and state an opinion with respect to any flatfeet disability present during the period of the claim, whether there is a 50 percent or better probability that the disability was present during the Veteran's active service and, if so, whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to any such disability the examiner believes clearly and unmistakably existed prior to the Veteran's active service, the examiner should state an opinion as to whether the disability clearly and unmistakably underwent no permanent increase in severity as a result of active service.

With respect to any such disability which the examiner believes was not present during the Veteran's active service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for each opinion expressed must also be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
 No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

